PER CURIAM.
Come now the appellant and appellee in the above-entitled cause by their respective counsel and show to the court that said appellant and appellee have agreed, subject to the approval of this court, that the appeal in the above-entitled cause be dismissed at the cost of the appellant and now here said appellant and appellee jointly move the court that said appeal be dismissed, which motion is by the court now granted.
It is therefore hereby considered and ordered by the court that the appeal in the above-entitled cause be, and the same hereby is, dismissed, at the cost of the appellant.